Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145996                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  FRED S. FINDLING AND                                                                                                Justices
  FINDLING LAW FIRM,
             Plaintiffs-Appellees,
  v                                                                 SC: 145996
                                                                    COA: 306849
                                                                    Washtenaw CC: 09-001300-CK
  J. EDWARD KLOIAN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 13, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           p0122                                                               Clerk